Order reversed upon the law and the facts, and verdict unanimously reinstated, with costs. While this court will not generally interfere with the discretion of the trial court in setting aside a verdict and granting a new trial as against the weight of the evidence, in the present case there was eoneededly a question for the jury as to the liability of the defendants. There was a trial which was entirely fair to the plaintiff, and we think, upon the undisputed facts, the jury were justified in rendering the verdict in favor of the defendant. The case of Cahill v. Inecto, Inc. (208 App. Div. 191) is not in point. In that case no effort was made by the defendant to .show the composition of the substance used. In the present case there was evidence to show that henna was used, and that this substance is harmless in its application to the hair. Kelly, P. J., Jaycox, Manning. Young and Kapper, JJ., concur.